Citation Nr: 0507856	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic skin 
disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to 
December 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran requested a Board hearing in his 
May 2003 substantive appeal, but later withdrew this request 
in writing in February 2005.

The Board notes that by rating decision dated in July 2003, 
the RO denied service connection for a number of disorders, 
including pseudofolliculitis barbae.  However, the Board 
believes that the present skin disability issue addressed in 
this decision includes consideration of chronic skin 
disability, however diagnosed.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam or 
in the contiguous waters, and is not presumed to have been 
exposed to Agent Orange.

2.  Chronic pseudofolliculitis barbae was manifested during 
the veteran's active duty service. 

3.  Any chronic skin disability other than chronic 
pseudofolliculitis barbae was not manifested during the 
veteran's active duty service and any current chronic skin 
disability other than chronic pseudofolliculitis barbae is 
not otherwise related to such service.  


CONCLUSIONS OF LAW

1.  Chronic pseudofolliculitis barbae was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

2.  Chronic skin disability, other than chronic 
pseudofolliculitis barbae, was neither incurred in nor 
aggravated by service, nor may any such disability be 
presumed to have been so incurred due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was initially provided notice of the VCAA 
in January 2002, which was prior to the February 2002 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist  the appellant 
in this case.  In letters dated in January 2002, May 2002 and 
November 2004, as well as the August 2002 statement of the 
case, and the May 2003 and November 2004 supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also notes that all three letters 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including requesting 
identified medical records.  The appellant was also offered 
the opportunity to request a hearing which he did, but later 
withdrew his hearing request.  The appellant has not 
indicated nor is there any indication that there exists any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran appears to argue that service connection is 
warranted based on a special presumption for exposure to 
herbicide agents.  Specifically, under the provisions of 38 
C.F.R. § 3.309(e), if a veteran was exposed to an herbicide 
agent, including Agent Orange, during active military, naval, 
or air service and has a disease listed in 38 C.F.R. 
§ 3.309(e), such disease shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  The term acute and subacute peripheral 
neuropathy means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within 2 years of the date of onset.  38 C.F.R. § 
3.309(e), n. 2.  The diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) 
(2004).  

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

Regarding presumed exposure to herbicides, under 38 C.F.R. § 
3.307(a)(6)(iii), a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 (the 
"Vietnam Era").

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The veteran in this case asserts that he was exposed to Agent 
Orange while on active duty in Germany.  Specifically, he 
claims exposure from serving at a depot in Gissen, German, 
from July 1974 to June 1976, where he says Agent Orange was 
stored.  Indeed, his service personnel record (DD Form 214) 
shows that he had approximately two and a half years of 
foreign service in Germany.  The veteran does not contend, 
nor do his records show, that he either served in or visited 
the Republic of Vietnam or the contiguous waters.  
Accordingly, because the veteran's service did not include 
service or visitation in the Republic of Vietnam or the 
waters offshore Vietnam, he does not meet the regulatory 
provisions for presumptive exposure to this herbicide agent.  
§ 3.307(a)(6)(iii).  Moreover, even assuming without deciding 
that the veteran was exposed to Agent Orange in Germany, he 
does not have one of the disabilities for which presumptive 
service connection is warranted.  38 C.F.R. § 3.309(e).  

The veteran has filed a claim for service connection for 
chloracne (which is a disability for which presumptive 
service connection under 38 C.F.R. § 3.309(e) is warranted), 
but neither his service nor postservice medical records show 
that he has this disability.  The only skin disability the 
veteran was treated for in service as shown in his service 
medical records is pseudofolliculitis barbae.  There are no 
other complaints or treatment related to a skin disability in 
the veteran's service medical records, and he had a normal 
clinical evaluation of his skin at his separation examination 
in December 1976.

Postservice medical records reflect a diagnosis of tinea 
versicolor.  In this regard, a March 2002 private treatment 
record from Darren E. Geyer, M.D., indicates that the veteran 
was treated for tinea versicolor with Nizoral one to two 
times a year.  He further noted in an August 2003 medical 
statement that this was a chronic condition.  However, as 
previously noted, the veteran's service medical records do 
not show that he was treated for tinea versicolor in service, 
and the earliest medical evidence noting this disability is 
not until Dr. Geyer's March 2002 medical record.  Thus, 
service connection based on chronicity has not been 
established.  38 C.F.R. § 3.303(b).  In addition, there is no 
competent medical evidence that supports the appellant's 
assertions of a nexus between his active military service and 
his currently diagnosed tinea versicolor.  38 C.F.R. 
§ 3.303(d).   

However, service medical records document pseudofolliculitis 
barbae in October 1975, January 1976, March 1976, June 1976, 
and September 1976.  Although the veteran's skin was 
clinically evaluated as normal at the time of discharge 
examination in December 1976, it appears from the documented 
episodes of this disorder during service that it was chronic 
and episodic.  In other words, the nature of this disorder 
appears to be such that it goes periods of exacerbations 
followed by quiescent periods.  In that case, the skin 
disability may have been asymptomatic at the time of 
discharge examination.  The Board notes that Dr. Geyer 
reported in a 2003 statement that he has been treating the 
veteran for chronic pseudofolliculitis barbae.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is warranted for chronic pseudo 
folliculitis barbae.  


ORDER

Entitlement to service connection for chronic 
pseudofolliculitis barbae is warranted.  To that extent, the 
appeal is granted.  

Entitlement to service connection for chronic skin disability 
other than chronic pseudofolliculitis barbae is not 
warranted.  To that extent, the appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


